Citation Nr: 1535060	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for glaucoma. 

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971, with additional service in the Reserves from 1982 to 2003, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the June 2015 Board hearing presided over by the undersigned Veterans Law Judge.

The issue of entitlement to service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied the claim for service connection for glaucoma based on the determination that such disability was not incurred in or aggravated by active military, naval, or air service.   


2.  The Veteran did not submit a notice of disagreement for the March 2006 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for glaucoma.

3.  In an April 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for glaucoma.

4.  The Veteran did not submit a notice of disagreement for the April 2008 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for glaucoma.

5.  The additional evidence received since the April 2008 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for glaucoma.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision, which denied entitlement to service connection for glaucoma, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  The April 2008 rating decision, which denied reopening of the previously denied claim for service connection for glaucoma, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  The additional evidence received since the April 2008 rating decision is new and material to the claim for service connection for glaucoma, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for glaucoma, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a March 2006 rating decision, the RO denied the claim for service connection for glaucoma based on the determination that such disability was not incurred in or aggravated by active military, naval, or air service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the March 2006 rating decision.  Therefore, the March 2006 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

In an April 2008 rating decision, the RO denied the Veteran's claim to reopen on the basis that new and material evidence had not been submitted to reopen the previously denied claim for service connection for glaucoma.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the April 2008 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

At the time of the April 2008 rating decision, the evidence of record included the Veteran's service treatment records, service personnel records, post-service treatment records, and Veteran's contentions, to include the argument that his glaucoma had its onset during a period active military service.  

The additional evidence presented since the April 2008 rating decision includes a January 2012 VA examination, in which the VA examiner diagnosed the Veteran with open angle glaucoma and concluded that the 1990 and 1994 in-service physical examination reports showing elevated intraocular pressure are clearly the early signs of glaucoma.  The VA examiner opined that therefore glaucoma was readily diagnosed on active duty.  The credibility of the January 2012 VA examiner's opinion is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence showing that the Veteran's glaucoma may have had its onset during active military service and may be etiologically related to active military service is pertinent evidence that was absent at the time of the April 2008 rating decision, and such evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted.  The claim for service connection for glaucoma is reopened.  

Although the evidence is sufficient to reopen, it is not sufficient to grant the claim.  The Board finds that additional evidentiary development is required.  


ORDER

Because new and material evidence has been received, the claim of service connection for glaucoma is reopened.


REMAND

The Veteran contends that he has glaucoma that had its onset in 1990 and/or in 1994 while he was allegedly serving during a period of ACDUTRA in the Army Reserves.  See e.g., November 2005 Veteran statement.  The service treatment records show in-service physical examination reports dated in August 12, 1990 and in July 9, 1994.  The Veteran was afforded a VA examination in January 2012, in which the examiner diagnosed the Veteran with open angle glaucoma and concluded that the 1990 and 1994 examination reports show elevated intraocular pressure and such findings are clearly the early signs of glaucoma.  The examiner opined that therefore glaucoma was readily diagnosed on active duty.  

However, on review, the specific dates during which the Veteran served on ACDUTRA in 1990 and 1994 are unclear, including whether the Veteran was serving on ACDUTRA at the time of the 1990 and 1994 in-service physical examinations.  A July 2001 U.S. Army Reserve Personnel Command Memo with Statement of Retirement Points shows that the Veteran received active duty points for ACDUTRA service at some point during the periods from June 23, 1990  to June 22, 1991, and from June 23, 1994 to June 22, 1995.  A lay statement from the Veteran's wife indicates that the Veteran returned from ACDUTRA on August 14, 1990, and that the Veteran informed her of his diagnosis of glaucoma during ACDUTRA.  See January 2006 wife statement.  

The record reflects that the RO attempted to clarify dates of the Veteran's ACDUTRA service in the Navy Reserves.  See e.g., February 2012 VA 21-3101 Request; March 2012 DPRIS response (noting that electronic system implemented for service from 2000); April 2012 request to Navy.  However, the Veteran clearly served in the Army Reserves, to include the unit of 906th Maintenance Detachment, Bldg. 535, TCAAP (V2YAA0), New Brighton, MN 55112-5718, for the period until September 1990.  See July 1988 Form DA 4836.  The record shows no indication that the RO attempted to clarify the Veteran's dates of ACDUTRA service from his unit(s) in the Army Reserves.  

Therefore, attempts should be made to clarify the exact dates during which the Veteran served on ACDUTRA with his Army Reserve unit(s) in 1990 and 1994, specifically to include whether he served on ACDUTRA in August 1990 and July 1994.  If, and only if, VA receives information confirming the dates of ACDUTRA service in 1990 and 1994, and such dates reflect that the Veteran was not serving on ACDUTRA on August 12, 1990 and in July 9, 1994, then a VA addendum medical opinion should be obtained to determine whether the Veteran's glaucoma may have had its onset during the Veteran's confirmed periods of ACDUTRA, specifically to include the period immediately prior to August 12, 1990 or immediately prior to July 9, 1994.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to glaucoma and to his exact dates of service on active duty for training in 1990 and in 1994.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Request clarification as to the dates during which the Veteran served on active duty for training in the Army Reserves in 1990 and 1994 from all appropriate sources, including, but limited to, the Veteran's Army Reserve unit(s) and the Cleveland Finance Center.  See e.g., July 2001 U.S. Army Reserve Personnel Command Memo with Statement of Retirement Points; July 1988 Form DA 4836 (showing Veteran's unit was 906th Maintenance Detachment, Bldg. 535, TCAAP (V2YAA0), New Brighton, MN, 55112-5718, for the period until September 1990); May 2012 Deferred Rating Decision. 

The request(s) should include clarification as to whether the Veteran served on active duty for training specifically in August 1990 and July 1994, and during which dates.  

All attempts to fulfill this development should be clearly documented in the claims file.  

3. Obtain all outstanding relevant VA treatment records.  

4. After completing the above development, if, and only if, VA receives information confirming the dates of ACDUTRA service in 1990 and 1994, and such dates reflect that the Veteran was not serving on ACDUTRA on August 12, 1990 and July 9, 1994, then obtain a VA addendum medical opinion to determine the etiology of the Veteran's glaucoma from the examiner who performed the January 2012 VA examination (or suitable substitute).  

Notify the examiner of the Veteran's dates of active duty for training service in 1990 and in 1994.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's glaucoma had its onset during a period active duty for training or is otherwise etiologically related to a period of active duty for training or active duty service.  

For purposes of this opinion, the examiner is asked to consider whether glaucoma had its onset during the Veteran's confirmed period of active duty for training that was immediately prior to the August 12, 1990 examination report or immediately prior to the July 9, 1994 examination report. 

The examiner's attention is invited to the following:

a. the January 2012 VA examination; 

b. the Veteran's confirmed periods of active duty for training in 1990 and 1994; 

c. the in-service physical examination reports dated in August 12, 1990 and in July 9, 1994; and,

d. the Veteran's June 2015 Board hearing testimony (reporting stress during active duty service).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


